Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 3/25/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al (US 2013/0295357 A1).
Regarding claims 1-3, Cleary teaches a glass laminate structure (i.e., a laminate) comprising a non-chemically strengthened external glass sheet (i.e., substrate); a chemically strengthened internal glass sheet (i.e., substrate); and at least one polymer interlayer intermediate the external and internal glass sheets, wherein the internal glass sheet has a thickness (i.e., ti) from about 0.5 mm to about 1.5 mm, and wherein the external glass sheet has a thickness ranging from about 1.5 mm to about 3.0 mm (i.e., to) (claim 1); so to /ti would be in the range of 1 to 6. Cleary further teaches the polymer interlayer may have a maximum thickness of 1.2 mm (para 44); so the MPEP § 2144.05).
Regarding the limitation “having a central tension CT of less than 30 MPa,” Cleary teaches “sodium ions in the chemically-strengthened glass can be replaced by potassium ions from the molten bath, though other alkali metal ions having a larger atomic radii, such as rubidium or cesium, can replace smaller alkali metal ions in the glass. According to particular embodiments, smaller alkali metal ions in the glass can be replaced by Ag+ ions. Similarly, other alkali metal salts such as, but not limited to, sulfates, halides, and the like may be used in the ion exchange process” (para 33); and “[t]he replacement of smaller ions by larger ions at a temperature below that at which the glass network can relax produces a distribution of ions across the surface of the glass that results in a stress profile. The larger volume of the incoming ion produces a compressive stress (CS) on the surface and tension (central tension, or CT) in the center of the glass” (para 34). 
Therefore, it would have been have been obvious to one of ordinary skill in the art at the time of invention to adjust the volume and type of ion being used to chemically-strengthen the internal glass sheet to optimize the compressive stress (CS) on the surface and tension (central tension, or CT) in the center of the internal glass sheet.
Regarding claims 8, 9, and 11, Cleary suggests or otherwise renders obvious the external glass substrate comprises a strengthened glass substrate; and the external glass substrate comprises an annealed and unstrengthened glass substrate (para 2, 5-7, 24, 41, 55-56, 60).
Regarding claim 10, Cleary fails to suggest the external glass substrate comprises a thermally strengthened glass substrate; but Cleary does teach the use of thermally strengthened glass substrates in the use of glass laminates was known at the time of invention (para 23); so it would have been obvious to one of ordinary skill in the art at the time of invention to try the external glass substrate comprising a thermally strengthened glass substrate; since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
	Regarding claims 12 and 13, Cleary suggests or otherwise renders obvious the internal glass substrate comprises a chemically strengthened glass substrate; and the internal glass substrate comprises an alkali aluminosilicate glass composition, or an alkali aluminoborosilicate glass composition (para 6-7, 25, 28, 29-31).
Regarding claim 14, Cleary suggests the ion exchanged glasses may have a depth of exchange or depth of layer of 20 μm to 50 μm (para 34-36) which would have rendered obvious the internal glass substrate comprises a chemically strengthened glass substrate and a DOC in a range from about 20 μm to about 50 μm. This range substantially over laps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Cleary, because MPEP § 2144.05).
Regarding claims 15 and 16, Cleary suggests the inner glass layer has a surface compressive stress between about 250 MPa and about 900 MPa. These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Cleary, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 17, Cleary suggests the interlayer is a polymer selected from the group consisting of polyvinyl butyral, ethylene vinyl acetate, polyvinyl chloride, ionomers, and thermoplastic polyurethane (para 58).
Regarding claim 18, Cleary suggests the laminate may be used for a window in an automobile (para 3-4) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the laminate may further comprise and an antenna or a coating (e.g., tint). 

Response to Arguments
Applicant's arguments filed 3/25/21 have been fully considered but they are not persuasive.
The Examiner notes that in one embodiment Cleary teaches a chemically-strengthened glass sheet can have a central tension greater than 40 MPa (e.g., greater than 40, 45, or 50 MPa) but less than 100 MPa (e.g., less than 100, 95, 90, 85, 80, 75, 70, 65, 60, or 55 MPa) (para 36); but Cleary suggests other possible embodiments.	
Cleary teaches “sodium ions in the chemically-strengthened glass can be replaced by potassium ions from the molten bath, though other alkali metal ions having a larger atomic radii, such as rubidium or cesium, can replace smaller alkali metal ions in the glass. According to particular embodiments, smaller alkali metal ions in the glass can be replaced by Ag+ ions. Similarly, other alkali metal salts such as, but not limited to, sulfates, halides, and the like may be used in the ion exchange process” (para 33); and “[t]he replacement of smaller ions by larger ions at a temperature below that at which the glass network can relax produces a distribution of ions across the surface of the glass that results in a stress profile. The larger volume of the incoming ion produces a compressive stress (CS) on the surface and tension (central tension, or CT) in the center of the glass” (para 34). 
Therefore, it would have been have been obvious to one of ordinary skill in the art at the time of invention to adjust the volume and type of ion being used to chemically-strengthen the internal glass sheet to optimize the compressive stress (CS) on the surface and tension (central tension, or CT) in the center of the internal glass sheet.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783